Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 18 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 9,444,155) hereafter Chen. 
Regarding claim 1, Chen discloses a conductor terminal comprising: a spring-force terminal connection 2 having a contact body shaped from a sheet element comprising 
    PNG
    media_image1.png
    502
    592
    media_image1.png
    Greyscale
a base portion 21, lateral wall portions 23 protruding from the base portion 21 and  extending from the top of the base portion in a first direction and spaced apart from one another, and solder connection contact tongues 211; a conductor receiving channel 20 formed by the base portion 21 with the lateral wall portions 23, the conductor receiving channel 20 adapted to receive an electric conductor 41; and at least one leaf spring tongue 231 that has a clamping edge 2311 for clamping the electric conductor 41 that is received in the conductor receiving channel 20, the at least one leaf spring tongue 231 protruding from the lateral wall portions 23, wherein the base portion 21 comprise a latching tab 22 protruding from a bottom B (see annotated fig.) of the base portion (see fig. 2); and extending from the bottom of the base portion in a second direction, and wherein the top T of the base portion 21 and the bottom B of the base portion are spaced apart from one another (by the thickness of base portion (see annotated fig.). 
Regarding claim 2, Chen discloses an insulating material housing 1; and a conductor insertion opening 101 formed on a front side of the insulating material housing that leads towards the conductor receiving channel 20. 

    PNG
    media_image2.png
    373
    822
    media_image2.png
    Greyscale
Regarding claim 3, Chen discloses, the solder connection contact tongues 211 are bent out of a plane of the base portion, and open up a solder connection plane that is arranged offset to the base portion 21 and form an indented region IR (see annotated fig.) of the base portion.
Regarding claim 18, Chen discloses a conductor terminal comprising: a spring-force terminal connection 2 having a contact body shaped from a sheet element comprising: a base portion 21, lateral wall portions 23 protruding from the base portion 21 and extending from the top of the base portion in a first direction and spaced apart from one another, and solder connection contact tongues 211; a conductor receiving channel 20 formed by the base portion 21 with the lateral wall portions 23, the conductor receiving channel 20 adapted to receive an electric conductor 41; and at least one leaf spring tongue 231 that has a clamping edge 2311 for clamping the electric conductor 41 that is received in the conductor receiving channel 20, the at least one leaf spring tongue 231 protruding from the lateral wall portions 23; an insulating material housing 1; and a conductor insertion opening 101 formed on a front side of the insulating material housing that leads towards the conductor receiving channel 20; the insulating material housing has a plurality of juxtaposed conductor insertion openings 101, and wherein the conductor terminal 2 has a plurality of spring-force terminal connections adjacently received in the insulating material housing 1 and are associated with a respective conductor insertion opening (see fig. 2); wherein the base portion or the solder connection contact tongued comprise at least one support opening or the base portion comprises a latching tab protruding from a bottom of the base portion and extending from the bottom of the base portion in a second direction opposite to the first direction, and wherein the top T of the base portion 21 and the bottom B of the base portion are spaced apart from one another (by the thickness of base portion (see annotated fig. above).
Regarding claim 23, Chen discloses a conductor terminal comprising: a spring-force terminal connection 2 having a contact body shaped from a sheet element comprising: a base portion 21; lateral wall portions 23 protruding from a top of the base portion 21 and extending from the top of the base portion 21 in a first direction and spaced apart from one another; and solder connection contact tongues 211; a conductor receiving channel 20 formed by the base portion 21 with the lateral wall portions 23, the conductor receiving channel 20 adapted to receive an electric conductor 41; and at least one leaf spring tongue 231 that has a clamping edge 2311 for clamping the electric conductor 41 that is received in the conductor receiving channel 20, the at least one leaf spring tongue 231 protruding from the lateral wall portions 23.

Allowable Subject Matter
Claims 4-17 and 19-22 are allowed.
Claims 4-17 and 19-21 depends on claim 10, are allowed as discussed in previous office action mailed on 7/6/2020, and terminal disclaimer has overcomes the double patenting rejection as discussed in previous office action mailed on 7/6/2020.
Regarding claim 22, prior art of record does not discloses a conductor terminal comprising: a spring-force terminal connection having solder connection contact tongues are bent out of a plane of a base portion, and open up a solder connection plane that is arranged offset to the base portion and form an indented region of the base portion, wherein a closure cover is provided to latch into the indented region, and wherein the closure cover has latching tabs that are adapted to latch the closure cover to a contact body as required in combination with other limitations of this claim.

Response to Arguments
Applicant's arguments filed 1/27/2021 have been fully considered but they are not persuasive. Examiner has revised the rejection to address the recent amendments and new claim 23 as stated above. 
Regarding claims 1 and 18, the applicant argues that, “Chen fails to teach or suggest "wherein the base portion or the solder connection contact tongues comprise at least one support opening or the base portion comprises a latching tab protruding from a bottom of the base portion and extending from the bottom of the base portion in a second direction opposite to the first direction" as recited in exemplary independent claim 1 and similarly recited in exemplary independent claim 18”. Examiner respectfully disagrees. First of all there are optional limitations separated by phrase “or”. Secondly, latching tab 22, being a portion or an integral portion of body 21, which is bend downward (to form a offset) before latching tab 22 extends upward, thus it reads on claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289.  The examiner can normally be reached on Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HARSHAD C PATEL/Primary Examiner, Art Unit 2831